Appeal from an award of *967compensation. The issue involved is whether claimant’s accident arose out of and in the course of his employment. He was employed as a salesman in the sale of automatic phonographs, and had no regular hours of employment. On the day of the accident, which was a Sunday, he visited a restaurant in the afternoon. Although he had lunch there he testified that the main purpose of his visit was to induce the proprietor to purchase a phonograph. There is other evidence to indicate that such was his mission. On his way home he was struck by an automobile and injured. It has been found that the accident arose out of and in the course of his employment. Award unanimously affirmed, with costs to the State Industrial Board. Present— Hill, P. J., Crapser, Heffernan, Sehenek and Foster, JJ.